Citation Nr: 1311397	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  05-25 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

March, James L.


INTRODUCTION

The Veteran had active commissioned service in the United States Navy from January 1973 to August 1980.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2007, the Veteran appeared at a Travel Board hearing.  The case was remanded in October 2007 and July 2010.  The earlier remand was for evidentiary development, and the latter was for a second hearing before a Veterans Law Judge-the Judge who conducted the earlier hearing has since retired from the Board.  In December 2010, the Veteran appeared at another Travel Board hearing.  

In March 2011, the Board granted service connection for Crohn's disease and an acquired psychiatric disability, as secondary to the Crohn's disease.  The issue of service connection for diabetes mellitus was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's remand, the Veteran was provided a VA examination to determine whether the diabetes mellitus was related to his Crohn's disease.  A VA examiner determined that it was not caused or worsened by his Crohn's disease.  In addition, additional development was undertaken in an attempt to establish herbicide exposure during service.  Specifically, it has been contended that the Veteran's ship, the USS Monticello, had entered the Johnston Atoll and loaded or unloaded containers of dioxin.  Unfortunately, after considerable development (including the review of deck logs and ship histories), there is no evidence that the USS Monticello entered Johnston Atoll during the Veteran's period of service.  Indeed, although the Veteran's testimony has been otherwise credible (and his recollections have been otherwise accurate) the evidence indicates that the USS Monticello never entered the waters of Johnston Atoll.  

Nonetheless, it appears that another theory the Veteran has raised has been overlooked.  Specifically, the Veteran contended in his May 2004 notice of disagreement that his diabetes mellitus was diagnosed when he attempted to transfer "to the ready Naval reserves at the Philadelphia Naval Reserve Center in 1981."  In July 1991, private medical records from Our Lady of Lourdes Medical Center indicate a medical history significant for diabetes mellitus.  

It does appear that attempts were made to secure the Veteran's service treatment records, some of which are not available.  It does not appear, however, that adequate attempts were made to retrieve the Veteran's personnel records, both from his active duty service as well as any reserve service.  If indeed the Veteran was denied entry into the reserves in 1981 because of his diabetes mellitus diagnosis, this evidence would be very probative of the issue of service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Attempts should be made to secure the Veteran's service personnel records.  In addition, attempts should be made to retrieve any reserve records, including specifically, any records of the Veteran's attempts to enter the Naval reserves at the Philadelphia Naval Reserve Center in 1981.  

2.  After conducting any additional indicated development, readjudicate the issue of service connection for diabetes mellitus.  If the decision remains in adverse to the Veteran, he and his representative should be provided with an SSOC.  The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



